BLUE, Judge.
The State appeals an order suppressing statements made by Brian Kobielnik while in police custody on a charge of capital sexual battery. Because the record supports the trial court’s ruling that the statements were not voluntarily made and should be suppressed, we affirm.
In a comprehensive order, the trial court found that actions and comments by law enforcement officers undermined the vol-untariness of Mr. Kobielnik’s statements. The trial court found that the officers made express and implied promises of help to Mr. Kobielnik, fabricated evidence to obtain a confession, and deluded him as to the severity of the charge he was facing. Based on these factual findings, which are supported by the record, the trial court properly found that Mr. Kobielnik’s statements were not voluntary. See, e.g., Bruno v. State, 574 So.2d 76, 79-80 (Fla.1991); State v. Mallory, 670 So.2d 103, 107 (Fla. 1st DCA 1996); State v. Charon, 482 So.2d 392 (Fla. 3d DCA 1985). Applying the “totality of the circumstances” test, the trial court correctly suppressed the statements. See Walker v. State, 707 So.2d 300, 311 (Fla.1997). Accordingly, we affirm the suppression order.
Affirmed.
ALTENBERND, A.C.J., and FULMER, J., Concur.